Exhibit 10.5


SCHEDULE I


DIRECTOR COMPENSATION SCHEDULE


August 2, 2018


The following shall remain in effect until changed by the Board:


Base Cash Retainer
 
All Independent Directors (other than a member of the Audit Committee)


$50,000


Members of the Audit Committee


$56,000


Annual Stock Retainer (FMV)(1)
 
All Independent Directors


$70,000


Supplemental Cash Retainers(2)
 
Non-Executive Chair


$50,000


Audit Committee Chair


$12,500


Compensation Committee Chair


$10,000


Nominating and Corporate Governance Committee Chair


$10,000


Finance and Investment Committee Chair


$10,000





Independent Directors will not receive any fees for attendance at meetings of
the Board of Directors or committees thereof.


(1) Effective for the service year ending at the 2019 annual meeting.


(2) Effective August 2, 2018




